Citation Nr: 1217634	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-48 358	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals, including arthritis, of a fracture of the third digit of the left hand (left hand disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  At the outset of the hearing, the Veteran withdrew his claim for service connection for a left hand disability, so the Board is summarily dismissing this claim, whereas the Board instead is adjudicating, albeit denying, his claims for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  During his October 2011 hearing, prior to promulgating a decision in this appeal, the Veteran withdrew his claim for service connection for a left hand disability. 

2.  Although he has bilateral (right and left ear) hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise in his military occupational specialty (MOS) as a wheeled vehicle mechanic, the most probative (meaning competent and credible) medical and other evidence of record indicates his hearing loss and tinnitus are unrelated to his military service, including specifically to that noise trauma.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal for service connection for a left hand disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

2.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of a letter to the Veteran in April 2008.  The letter informed him of the information and evidence required to substantiate his claims for service connection since the letter contained a specific subject matter heading explaining what the evidence needed to show to support these claims and listed the three specific requirements for establishing his entitlement to service connection for these claimed disabilities.  The letter also discussed the "downstream" disability rating and effective date elements of these claims, explained VA's duty to assist him in obtaining the necessary evidence in support of these claims, indicated what evidence or information was still needed from him, described the type of evidence that would be supportive of the claims, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  So he has received the required notice concerning his claims.  It is equally significant that the RO sent that letter before initially adjudicating his claims in the August 2008 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representative have identified as possibly pertinent to the claims.  He also had VA compensation examinations in July 2008 and November 2009 to determine whether he has bilateral hearing loss and tinnitus and, once confirmed he does, for a medical nexus opinion regarding the etiology of these conditions - but specifically in terms of whether they are related or attributable to his military service and, in particular, to the noise exposure he claims to have experienced while in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

During the October 2011 hearing before the Board, the Veteran's representative argued that the findings of those two examinations are patently inconsistent, so reason to have the Veteran reexamined.  Of particular note, the representative maintained that the VA examiner in July 2008 (that examination was performed on contract with QTC Services) found a right ear hearing loss (and normal left ear), whereas the VA examiner in November 2009 found left ear hearing loss (and normal right ear).  This is not entirely true, however.  In actuality, even the November 2009 VA examiner determined there was hearing loss in the right ear; he indicated the Veteran had normal hearing in this ear from 250Hz-4kHz (i.e., 4,000Hz), and at 8kHz (i.e., 8,000Hz), but that he had mild sensorineural hearing loss at 6kHz (i.e., 6,000Hz).  And because that November 2009 VA examiner determined the Veteran had normal middle ear function in both ears and normal hearing in his left ear throughout this entire range, from 250Hz-8kHz (i.e., 8,000Hz), that finding also was consistent with the July 2008 examiner's conclusion that the Veteran had normal hearing acuity in his left ear, hence, the reason that July 2008 QTC examiner diagnosed unilateral (one ear) and not bilateral (both ears) hearing loss, referring to the hearing loss in the right ear only.  And, in any event, because the Veteran had only 86% speech recognition during that more recent November 2009 VA examination, whereas he has 100% speech recognition during his July 2008 QTC examination, the Board will give him the benefit of the doubt (see 38 C.F.R. § 3.102) and use the worse of the two, thereby conceding that he also has sufficient hearing loss in his left ear to be considered a ratable disability for VA compensation purposes because he has less than 94% speech recognition in this ear.  See 38 C.F.R. § 3.385.  Thus, resolution of this appeal ultimately turns not on whether he has sufficient hearing loss to be considered a ratable disability for VA compensation purposes, i.e., according to the threshold minimum requirements of 38 C.F.R. § 3.385, rather, on whether there is the required attribution of this hearing loss and tinnitus to his military service and, again, to the type of noise exposure he claims to have had while in service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Concerning this ultimately determinative issue of causation, the representative also argued during the hearing that the VA examiner did not take into account the Veteran's report of having experienced continuous hearing loss and tinnitus since service, i.e., continuity of symptomatology under 38 C.F.R. § 3.303(b), which is an alternative basis of showing chronicity (permanency) of disease or injury in service to, in turn, link these currently claimed disabilities to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  And, as held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), lay evidence, such as that the Veteran has proffered, is potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  But both in Buchanan and other precedent cases, the Federal Circuit Court recognized the Board's "authority to discount the weight and probity of evidence [so including this type of lay evidence] in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

And, here, it is not entirely true to say the November 2009 VA examiner did not consider the Veteran's claim of having experienced continuous hearing loss and tinnitus since service.  Although the examiner did not make any express mention of this claim of the Veteran having experienced continuity of symptomatology since service, the examiner considered it significant that, when comparing the results of the hearing test the Veteran had at enlistment with those of his separation examination, there was no significant decreases in hearing sensitivity for either ear during his military service.  So even accepting that the Veteran may have thought there had been a change in his hearing acuity during his service, as a result of the type of noise exposure he says he experienced, the results of the audiograms, which are objectives measures of his hearing acuity, simply did not bear this out or support this notion.


But, above and beyond this, the VA examiner cited to medical authority for concluding there is no scientific basis for delayed-onset noise-induced hearing loss, also for the fact that a diagnosis of noise-induced tinnitus requires a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some 
noise-related event, neither of which the examiner believed true in the case of this Veteran.  Therefore, because this examiner did not see earlier indication of hearing loss, such as should have been reflected in the audiogram given at time of discharge, and because this in turn means the Veteran did not have any then current hearing loss, any hearing loss he later developed (i.e., "delayed onset") necessarily, according to the medical literature cited, cannot be due to the noise exposure he had in service.  Hence, continuity of symptology was indeed addressed, albeit not directly, because the examiner indicated there should have been evidence of hearing loss during the separation audiogram that was more contemporaneous to the alleged noise trauma in service, and there clearly was not, so no continuous hearing loss since that noise exposure in service.

It is equally significant that, in requesting that additional VA compensation examination in November 2009, it was conceded the Veteran had experienced the type of noise exposure in service alleged in his MOS as wheeled vehicle mechanic.  See the July 2009 deferred rating sheet.  So there was acknowledgement of this relevant injury - namely, noise trauma - while in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).


Finally, the representative indicated that he had reviewed the Tinnitus Handbook, Tyler, 2000) the evaluating VA audiologist in November 2009 cited as one of his medical authorities for disassociating the Veteran's tinnitus from his military service, but was unable to find the statements in this source this examiner mentioned as reason for concluding unfavorably.  This, however, is not tantamount to concluding there is no such supporting authority in this cited reference, and the other authority the VA examiner cited (Institute of Medicine's study, "Noise and Military Service:  Implications of Hearing Loss and Tinnitus," 2005) concerned not only the implications of hearing loss, but also tinnitus.

Both the July 2008 and November 2009 examinations were performed by audiologists, so by clinicians with training and expertise in the subject matter specifically at issue.  And, regardless, there has been no attack on their credentials or qualifications to comment on this determinative issue of causation.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency.  Indeed, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Hilkert v. West, 12 Vet. App. 145 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000).

The Board therefore does not find sufficient reason to question the validity of the results of these two hearing evaluations so as to, in turn, require having the Veteran reexamined.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

All shortcomings in the initial evaluation in July 2008 were duly addressed in the subsequent November 2009 examination.  There was consideration of the relevant medical and other history, including, as mentioned, concession there was noise exposure in service in light of the MOS as wheeled vehicle mechanic, and discussion of the underlying rationale of the opinion, indeed, even with citation to competent medical authority.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).

The Board thus finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Entitlement to Service Connection for Left Hand Disability

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In this case, the Veteran indicated at the outset of his October 2011 Travel Board hearing that he is withdrawing his appeal for service connection for a left hand disability.  Accordingly, since Board does not have jurisdiction to review the appeal of this claim, it is dismissed.  


III.  Statutes, Regulations and Case law Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service to, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of the condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

IV.  Whether Service Connection is Warranted for Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Considering the first element of the Shedden analysis, evidence of current disability, the audiogram during the July 2008 QTC examination revealed pure tone thresholds in the right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 25, 10, 10, 25, and 40 decibels, respectively; and in the left ear the pure tone thresholds were 30, 20, 20, 20, and 30 decibels, respectively.  The speech recognition scores were 92 percent in the right ear and 100 percent in the left ear.  So there was evidence of hearing loss in the right ear sufficient to meet the threshold minimum requirements of 38 C.F.R. § 3.385, to be considered a ratable disability, because the Veteran had a 40dB loss in his right ear in the 4,000 Hz frequency and since he had 92 percent speech recognition, so less than the required 94 percent.  He did not have sufficient hearing loss in his left ear, however, to satisfy the requirements of this regulation.  And the QTC examiner confirmed as much in his consequent diagnosis, indicating the Veteran had unilateral, not bilateral, hearing loss - referring to the hearing loss in his right ear versus left.  The examiner indicated the subjective factors were difficulty hearing in noise, and that the objective factors were hearing loss in the right ear.

That QTC examiner also diagnosed constant bilateral tinnitus, noting the etiology of the bilateral tinnitus is at least as likely as not a symptom associated with hearing loss.  He said the subjective factors are constant ringing in both ears, and that the objective factors are none.  This apparently is because tinnitus, by its very nature, is inherently subjective.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  The more recent November 2009 VA examiner reiterated as much, indicating tinnitus is a subjective complaint with no objective means of documenting its presence or absence.  So, even as a layman, the Veteran is competent to proclaim having experienced tinnitus since 1974, so since service, which is what he told the July 2008 QTC examiner.  See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) ("ringing in the ears is capable of lay observation").  The Veteran also told the July 2008 QTC examiner that he had experienced hearing loss since 1974, as well, so also since service, indicating he had had difficulty understanding if there was any other noise around him.


The results of the audiogram during the more recent VA compensation examination in November 2009 revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz of 25, 10, 5, 15, and 25 decibels, respectively; and in the left ear the pure tone thresholds were 25, 15, 10, 20, and 25 decibels, respectively.  The speech recognition scores were 94 percent in the right ear and 86 percent in the left ear.  The diagnosis concerning the right ear was normal hearing from 
250 Hz-4000 Hz and at 8,000Hz; mild sensorineural hearing loss at 6000 Hz and normal middle ear function.  Regarding the left ear, the diagnosis was normal hearing from 250 Hz-8,000 Hz, so throughout the entire frequency range, with normal middle ear function.  Since, however, there was only 86 percent speech recognition during that examination, so less than the required 94 percent of 38 C.F.R. § 3.385, the Board will accept that the Veteran also has sufficient hearing loss in his left ear (so not just in his right ear) to satisfy the threshold minimum requirements of this VA regulation to be considered an actual ratable disability for compensation purposes.

But having said that, although there is no disputing the Veteran has bilateral hearing loss and tinnitus, questions remain as to their etiologies - and particularly insofar as whether they were caused or aggravated by his military service or, instead, are the result of other unrelated factors.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The July 2008 QTC examiner did not comment on the etiology of the right ear hearing loss he diagnosed, so even though he in effect indicated the etiology of the tinnitus was the same as the etiology of the hearing loss, there was not the required indication of whether the etiology of the hearing loss is the noise exposure the Veteran had while in service in his MOS as wheeled vehicle mechanic that put him around tanks loud firing or him firing weapons with his right hand without the benefit of any hearing protection.  The Veteran reportedly did not require a hearing conservation program while in service.  That July 2008 QTC examiner also indicated the Veteran had worked since service doing the following jobs:  (1) electrical for 30 years without hearing protection; he did not enter a hearing conservation program.  The Veteran did not report any exposure to loud noise outside of military service, and he reportedly had no family history of ear disease, no previous history of ear disease, no history of head trauma and no history of ear trauma.

But in regards to the second element of Shedden, in-service incurrence of a relevant disease or injury, even conceding there was this type of noise exposure claimed during the Veteran's military service in his MOS as a wheeled vehicle mechanic, so relevant injury during his service in the way of this noise-related trauma, there still is no competent and credible indication he had hearing loss or tinnitus at any time while in service or even sensorineural hearing loss within the required one year after his discharge from service, meaning by November 1976.  And, as already alluded to, the November 2009 VA compensation examiner found this especially significant because the medical authority he cited (Institute of Medicine's study, "Noise and Military Service:  Implications of Hearing Loss and Tinnitus," 2005) indicates there is no scientific basis for the delayed onset of noise-induced hearing loss.  He therefore determined there should have been some objective indication of hearing loss during the Veteran's service, including as an example in the report of the audiogram he had in anticipation of his separation from service.  And because there was not, this was reason for disassociating the current hearing loss from that noise exposure in service.

In further explanation, this VA compensation examiner pointed out that trace audiometry conducted at time of discharge indicates that the Veteran left military service with excellent hearing sensitivity bilaterally, so in both ears.  Further, added this commenting VA examiner, a comparison between enlistment and separation examination test results indicates that the Veteran experienced no significant decreases in hearing sensitivity for either ear during his military service.  Therefore, concluded this VA examiner, in his opinion, the Veteran's hearing loss and tinnitus are not related to his history of military noise exposure.  Instead, surmised this VA examiner, it is more likely that both conditions are the result of factors encountered after military service.


According to the STRs, audiometric results noted in the report of the November 1972 examination for enlistment reveal pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hz of 5, 5, 0, and 5 in the right ear, respectively, and 20, 10, 10, and, 5 in the left ear, respectively.  In August 1975, in comparison, in anticipation of separating from service, the pure tone thresholds, in decibels, at these same frequencies of 500, 1000, 2000, and 4000 Hz were 10, 5, 5, and 10, in the right ear respectively, and 20, 15, 10, and 15 in the left ear, respectively.  The November 2009 VA compensation examiner resultantly considered there not to have been any significant decrease in the Veteran's hearing acuity, in either ear, when comparing the results of the trace audiometry from these two evaluations.  That apparently was not to say there was no change whatsoever, just that any change observed was not considered clinically significant in terms of evidencing a sufficient threshold shift to suggest hearing loss in service or worsening hearing loss as a result or consequence of the noise exposure in service.

In providing this necessary medical nexus opinion, the November 2009 VA compensation examiner also was mindful not just of the noise exposure the Veteran had experienced while in service (e.g., from firearms, machine guns, firing range, tanks, explosions, and auto repair - without the benefit of hearing protection), but also during the many years since in his civilian life, although the Veteran had denied any such additional noise exposure during his prior July 2008 QTC examination.  Like during that July 2008 QTC examination, the November 2009 VA examiner indicated the Veteran had worked since service as an electrician, but also as a dispatcher.  And he had had occupational/recreational noise exposure, albeit using hearing protection, when using firearms, in construction work, electrical generators, carpentry tools, jack hammer, power tools, and chainsaw.  Still other noise exposure, during which hearing protection was not used, was from power lawn mower, weed eater, and leaf blower.


There is no medical evidence refuting this VA examiner's unfavorable opinion.  The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file).  

And while it is true, as mentioned, that sometimes lay evidence of continuity of symptomatology since service may instead provide this required nexus or linkage between the currently claimed disability or disabilities and service, this is only true if the type of condition at issue readily lends itself to probative lay comment on this determinative issue of causation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Moreover, the Veteran' lay testimony of supposedly having experienced continuous hearing loss and tinnitus since service, even if competent, is not also credible to ultimately have probative value equal to or exceeding the November 2009 VA examiner's unfavorable medical opinion.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

As already alluded to, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability during service, even when not corroborated by contemporaneous medical evidence such as treatment records (e.g., STRs).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs, such as from there not being any indication of a subjective complaint of a relevant symptom or of an objective clinical finding such as a pertinent diagnosis.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).

The Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, although there was mention during the November 2009 VA examination of "combat explosions" when referring to the type of noise exposure the Veteran had experienced in service, he had earlier indicated during his July 2008 QTC examination that "he did not participate in combat activity."  This undermines his credibility insofar as whether the noise exposure he experienced in service occurred in combat versus not in combat.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  See, too, Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, the Board may consider whether 
self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Therefore, since his STRs are complete in relevant part, it is entirely permissible for the Board to have expectation of some indication of hearing loss or tinnitus in these records concerning his military service, but there clearly is no such indication.  Indeed, to the contrary, as even the November 2009 VA examiner pointed out, there is no mention of complaints or treatment of ear or hearing problems 
during the Veteran's active duty service, and he specifically denied ear and/or hearing problems on his report of medical history at time of separation.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Also, in reviewing his post-service history, there is no mention of complaints, diagnosis or findings of hearing loss or tinnitus until 2008, so not until when he filed his initial claims for VA compensation benefits, hence, not until some 33 years (over 3 decades) after his military service had ended.  And although continuity of symptoms, not treatment, is the essence of 38 C.F.R. § 3.303(b), his lay testimony of continuous hearing loss and tinnitus since service, for the reasons and bases already discussed, is not credible.  The Board therefore finds that the evidence is not in relative equipoise, meaning not about evenly balanced for and against his claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for a left hand disability is dismissed.

The claims for service connection for bilateral hearing loss and tinnitus are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


